Exhibit 10.1

ENDEAVOUR INTERNATIONAL CORPORATION

$54,000,000

12% First Priority Notes due 2018

Purchase Agreement

October 10, 2012

Credit Suisse Securities (USA) LLC (“Credit Suisse”)

Eleven Madison Avenue

New York, New York 10010

Ladies and Gentlemen:

Endeavour International Corporation, a Nevada corporation (the “Company”),
proposes to issue and sell to Credit Suisse Securities (USA) LLC (the “Initial
Purchaser”) $54,000,000 principal amount of its 12% first priority notes due
2018 (the “Notes”). The Notes are to be issued under the indenture (the
“Indenture”) dated February 23, 2012, among the Company, the guarantors listed
in Schedule II hereto (the “Guarantors”) and Wells Fargo Bank, National
Association, as trustee (the “Trustee”), and will be jointly, severally and
unconditionally guaranteed by each of the Guarantors (the “Guarantees”). The
Company and the Guarantors are hereinafter referred to collectively as the
“Endeavour Parties.” Certain terms used herein are defined in Section 22 hereof.

The Company has previously issued $350,000,000 in aggregate principal amount of
its 12% First Priority Notes due 2018 under the Indenture (the “Existing
Notes”). The Notes constitute an additional issuance of notes under the
Indenture. Except as otherwise described in the Disclosure Package (as defined
below), the Notes will have identical terms to the Existing Notes and will be
treated as a single class of notes for all purposes under the Indenture.

The sale of the Notes and the Guarantees to the Initial Purchaser will be made
without registration of the Notes or the Guarantees under the Act in reliance
upon exemptions from the registration requirements of the Act.

Endeavour Operating Corporation, a wholly owned subsidiary of the Company and
Guarantor (“Endeavour Operating”), is party to a first priority Pledge and
Security Agreement and a Dutch law first priority deed of pledge (collectively,
the “Security Documents”), pursuant to which the Company and its domestic
subsidiaries party to such agreements have granted a first-priority lien for the
benefit of holders of the Notes on (1) 65% of the voting capital stock and 100%
of the non-voting capital stock of Endeavour International Holding B.V. and of
any first-tier foreign subsidiaries (as further described therein) it may
thereafter acquire, (2) all intercompany indebtedness owing by any of the
Company’s foreign subsidiaries to the Company or any of its domestic
subsidiaries (including an intercompany note to Endeavour Operating from
Endeavour Energy U.K. Limited (“EEUK”)) and (3) all proceeds of, income and
other payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing.

The Notes and the Guarantees will have the benefit of a registration rights
agreement (the “Registration Rights Agreement”) to be dated as of the Closing
Date (as defined below), among the Company, the Guarantors and the Initial
Purchaser, pursuant to which the Company will agree to file with the Commission
(i) a registration statement under the Act relating to another series of debt
securities of the Company and the guarantees of the Guarantors under the
Indenture, with terms substantially identical to the Notes (the “Exchange
Notes”) and the Guarantees (the “Exchange Guarantees”) to be offered in exchange
for the Notes and the Guarantees and (ii) to the extent required by the
Registration Rights Agreement, a shelf registration statement pursuant to Rule
415 of the Act relating to the resale by certain holders of the Notes and the
Guarantees and to use commercially reasonable efforts to cause such registration
statement to be declared effective. We expect that the exchange offer for the
new notes will also relate to the Existing Notes.



--------------------------------------------------------------------------------

In connection with the sale of the Notes and the Guarantees, the Company has
prepared a preliminary offering circular, dated October 10, 2012 (as amended or
supplemented at the date thereof, including any and all exhibits thereto and any
information incorporated by reference therein, the “Preliminary Circular”) and a
pricing supplement dated October 10, 2012, in the form of Schedule I (the
“Pricing Supplement,” and together with the Preliminary Circular, the
“Disclosure Package”) and a final offering circular, dated October 10, 2012 (as
amended or supplemented at the Execution Time, including any and all exhibits
thereto, the “Final Circular”). Each of the Preliminary Circular and the Final
Circular sets forth certain information concerning the Company, the Notes and
the Guarantees. The Company hereby confirms that it has authorized the use of
the Disclosure Package, the Preliminary Circular and the Final Circular, and any
amendment or supplement thereto, in connection with the offer and sale of the
Notes and the Guarantees by the Initial Purchaser. Unless stated to the
contrary, any references herein to the terms “amend,” “amendment” or
“supplement” with respect to the Disclosure Package, the Preliminary Circular
and the Final Circular shall be deemed to refer to and include any information
filed under the Exchange Act subsequent to the Execution Time that is
incorporated by reference therein, and all references herein to the terms
“Disclosure Package” and “Final Circular” shall be deemed to mean and include
all information filed under the Exchange Act prior to the Execution Time and
incorporated by reference in the Disclosure Package or the Final Circular
(collectively, the “Incorporated Documents”).

1. Representations and Warranties. Each of the Endeavour Parties, jointly and
severally, represents and warrants to, and agrees with, the Initial Purchaser as
set forth below in this Section 1.

(a) The Preliminary Circular, at the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of its date and on the Closing Date,
the Final Circular did not and will not (and any amendment or supplement
thereto, at the date thereof and at the Closing Date will not) contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that the Company makes
no representation or warranty as to the information contained in or omitted from
the Preliminary Circular or the Final Circular, or any amendment or supplement
thereto, in reliance upon and in conformity with information furnished in
writing to the Company by or on behalf of the Initial Purchaser specifically for
inclusion therein, it being understood and agreed that the only such information
furnished by or on behalf of the Initial Purchaser consists of the information
described as such in Section 8(b) hereof.

(b) (i) The Disclosure Package, as of the Execution Time and (ii) any road show,
when taken together as a whole with the Disclosure Package, does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The preceding sentence does not apply to
statements in or omissions from the foregoing based upon and in conformity with
written information furnished to the Company by or on behalf of the Initial
Purchaser specifically for use therein, it being understood and agreed that the
only such information furnished by or on behalf of the Initial Purchaser
consists of the information described as such in Section 8(b) hereof.

(c) None of the Company, its Affiliates or any person acting on its or their
behalf (other than the Initial Purchaser) has, directly or indirectly, made
offers or sales of any security, or solicited offers to buy, any security under
circumstances that would require the registration of the Notes or the Guarantees
under the Act.

(d) None of the Company, its Affiliates or any person acting on its or their
behalf (other than the Initial Purchaser) has: (i) engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with any offer or sale of the Notes or the Guarantees or
(ii) engaged in any directed selling efforts (within the meaning of Regulation
S) with respect to the Notes or the Guarantees; and each of the Company, its
Affiliates and each person acting on its or their behalf has complied with the
offering restrictions requirement of Regulation S.

 

2



--------------------------------------------------------------------------------

(e) The Notes and the Guarantees satisfy the eligibility requirements of Rule
144A(d)(3) under the Act.

(f) Subject to compliance by the Initial Purchaser with its representations and
warranties contained herein, no registration under the Act of the Notes and the
Guarantees or qualification of the Indenture under the Trust Indenture Act is
required for the offer and sale of the Notes and the Guarantees to or by the
Initial Purchaser in the manner contemplated herein, in the Disclosure Package
and the Final Circular.

(g) Neither the Company nor any of its Subsidiaries is, and after giving effect
to the offering and sale of the Notes and the Guarantees and the application of
the proceeds thereof as described in the Disclosure Package and the Final
Circular will be, an “investment company” as defined in the Investment Company
Act.

(h) The Company has not paid or agreed to pay to any person any compensation for
soliciting another to purchase any securities of the Company (except as
contemplated in this Agreement).

(i) Each of the Company and its Subsidiaries has been duly formed and is validly
existing in good standing under the laws of the jurisdiction in which it is
chartered or organized with full power and authority to own or lease, as the
case may be, and to operate its properties and conduct its business as described
in the Disclosure Package and the Final Circular, and is duly qualified to do
business and is in good standing under the laws of each jurisdiction which
requires such qualification, except for such jurisdictions where the failure to
so qualify or to be in good standing would not, individually or in the
aggregate, result in a Material Adverse Effect (as defined below).

(j) All the outstanding shares of capital stock (or corresponding equity
interest) of the Company and each Subsidiary have been duly and validly
authorized and issued and are fully paid and nonassessable, and, except as
otherwise set forth in the Disclosure Package and the Final Circular and except
as arise under or pursuant to the credit agreement dated April 12, 2012 between
the Company, Endeavour Energy UK Limited, Cyan Partners, LP and various lenders
listed therein (as amended and supplemented to the date hereof, the “Credit
Agreement”), all outstanding shares of capital stock (or corresponding equity
interest) of the Subsidiaries are owned by the Company either directly or
through wholly owned Subsidiaries free and clear of any perfected security
interest or any other security interests, claims, liens or encumbrances.

(k) All the outstanding shares of capital stock (or corresponding equity
interest) of Endeavour International Holding B.V. have been duly and validly
authorized and issued and are fully paid and nonassessable, and, except as arise
under or pursuant to the Credit Agreement or the Letter of Credit Agreement, all
outstanding shares of capital stock (or corresponding equity interest) of
Endeavour International Holding B.V. are owned by Endeavour Operating
Corporation free and clear of any perfected security interest or any other
security interests, claims, liens or encumbrances.

(l) Each of the Notes, the Guarantees, the Indenture and the Registration Rights
Agreement conforms in all material respects to the description thereof contained
in each of the Disclosure Package and the Final Circular. The descriptions of
statutes, legal, governmental and regulatory proceedings and contracts and other
documents insofar as such descriptions summarize legal matters, agreements,
documents or proceedings discussed therein, are accurate and fair descriptions
of such legal matters, agreements, documents or proceedings in all material
respects.

(m) This Agreement has been duly authorized, executed and delivered by each of
the Endeavour Parties.

 

3



--------------------------------------------------------------------------------

(n) The Indenture has been duly authorized, executed and delivered by each of
the Endeavour Parties and, assuming due authorization, execution and delivery
thereof by the Trustee, constitutes a legal, valid and binding instrument
enforceable against each of the Endeavour Parties in accordance with its terms
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity).

(o) The Registration Rights Agreement has been duly and validly authorized by
each of the Endeavour Parties and, assuming due authorization, execution and
delivery thereof by each of the other parties thereto, will constitute a legal,
valid and binding agreement enforceable against each of the Endeavour Parties in
accordance with its terms (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity).

(p) The Notes have been duly authorized by the Company, and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchaser, will have been duly executed and
delivered by the Company and will constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium or other laws affecting
creditors’ rights generally from time to time in effect and to general
principles of equity), and will be entitled to the benefits of the Indenture;
and the Guarantees have been duly authorized by each of the Guarantors and, when
the Notes have been duly executed, authenticated, issued and delivered in
accordance with the provisions of the Indenture and paid for by the Initial
Purchaser, will constitute the legal, valid and binding obligations of each of
the Guarantors, enforceable against each of the Guarantors in accordance with
their terms (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium or other laws affecting
creditors’ rights generally from time to time in effect and to general
principles of equity), and will be entitled to the benefits of the Indenture.

(q) The Exchange Notes have been duly authorized by the Company, and will, when
issued, executed and authenticated in accordance with the provisions of the
Indenture and as contemplated by the Registration Rights Agreement in exchange
for the Notes, will be duly and validly issued and outstanding and will
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect and to general principles of equity), and will be entitled to the
benefits of the Indenture; and the Exchange Guarantees have been duly authorized
by each of the Guarantors and, when the Exchange Notes have been duly executed,
authenticated, issued and delivered in accordance with the provisions of the
Indenture and as contemplated in the Registration Rights Agreement, will
constitute the legal, valid and binding obligations of each of the Guarantors,
enforceable against each of the Guarantors in accordance with their terms
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity), and
will be entitled to the benefits of the Indenture.

(r) The Security Documents have been duly authorized by Endeavour Operating on
the terms disclosed in the Disclosure Package and the Final Circular. Assuming
due authorization, execution and delivery thereof by the other parties thereto,
the Security Documents constitute legal, valid and binding agreements
enforceable against Endeavour Operating in accordance with their terms (subject,
as to the enforcement of remedies, to applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity).

(s) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein, in the Indenture, in the Registration Rights Agreement or
in the Security Documents (on the terms disclosed in the Disclosure

 

4



--------------------------------------------------------------------------------

Package and the Final Circular), except such as may be required under the blue
sky laws of any jurisdiction in which the Notes and the Guarantees are offered
and sold or under the Exchange Act, such appropriate filings of Uniform
Commercial Code (“UCC”) financing statements and, in the case of the
Registration Rights Agreement, such as will be obtained under the Act and the
Trust Indenture Act.

(t) None of the execution and delivery of this Agreement or the Registration
Rights Agreement (on the terms disclosed in the Disclosure Package and the Final
Circular), the issuance and sale of the Notes and the Guarantees, the
consummation of any other of the transactions contemplated in this Agreement,
the Registration Rights Agreement or the Indenture, the application of the
proceeds therefrom as set forth in the Disclosure Package or the fulfillment of
the terms hereof or thereof will conflict with, require any other consent under,
result in a breach or violation of, or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
Subsidiaries (except for liens required by the terms of the Security Documents)
pursuant to (i) the organizational documents of the Company or any of its
Subsidiaries, (ii) the terms of any indenture, contract, lease, mortgage, deed
of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its
Subsidiaries is a party or bound or to which its or their property is subject,
or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or any of its Subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or any of its Subsidiaries or any of its or
their properties, except, with respect to clauses (ii) and (iii) only, for such
defaults or violations as would not, individually or in the aggregate, result in
a Material Adverse Effect and except for such as have been obtained.

(u) The consolidated historical financial statements and schedules of the
Company and its consolidated Subsidiaries and the combined revenues and direct
operating expenses of the Alba Property purchased in the COP Acquisition
included or incorporated by reference in the Disclosure Package and the Final
Circular present fairly the financial condition, results of operations and cash
flows of the Company and the results of operations of the Alba Property
purchased in the COP Acquisition as of the dates and for the periods indicated,
comply as to form in all material respects with the applicable accounting
requirements of Regulation S-X and have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as otherwise noted therein). All pro
forma financial statements or data included or incorporated by reference in the
Disclosure Package and the Final Circular comply in all material respects with
the requirements of the Act and the Exchange Act, and the assumptions used in
the preparation of such pro forma financial statements and data are reasonable,
the pro forma adjustments used therein are appropriate to give effect to the
transactions or circumstances described therein and the pro forma adjustments
have been properly applied to the historical amounts in the compilation of those
statements and data. The selected financial data set forth under the captions
“Summary Historical Consolidated Financial Data” in the Preliminary Circular and
the Final Circular fairly present, on the basis stated in the Preliminary
Circular and the Final Circular, the information included therein. The other
financial, reserve and statistical data contained or incorporated by reference
in the Preliminary Circular and the Final Circular (and any amendment or
supplement thereto) are accurately and fairly presented and prepared on a basis
consistent with the financial statements and books and records of the Company
and its Subsidiaries.

(v) As of June 30, 2012, the Company had or would have had, on the consolidated
historical and as adjusted basis as indicated in the Disclosure Package and the
Final Circular, a capitalization as set forth therein under the heading
“Capitalization.”

(w) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries or its or their property is pending or, to the best knowledge of
the Endeavour Parties, threatened that could reasonably be expected to (A) have
a material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its Subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business or (B) prevent or materially interfere with the ability of the
Endeavour

 

5



--------------------------------------------------------------------------------

Parties to perform their respective obligations under this Agreement, the
Indenture or the Registration Rights Agreement or consummate any of the
transactions contemplated hereby or thereby (the occurrence of any such effect
or any such prevention or interference or any such result described in the
foregoing clauses (A) and (B) being herein referred to as a “Material Adverse
Effect”), except as set forth in or contemplated in the Disclosure Package and
the Final Circular (exclusive of any amendment or supplement thereto).

(x) Each of the Company and its Subsidiaries owns or leases all such properties
as are necessary to the conduct of its operations as presently conducted or to
be conducted on the Closing Date.

(y) Neither the Company nor any Subsidiary is in violation or default of (i) any
provision of its organizational documents, (ii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which it is a
party or bound or to which its property is subject, or (iii) any statute, law,
rule, regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or such Subsidiary or any of its properties, as
applicable, except, with respect to clauses (ii) and (iii) only, for such
defaults or violations as would not, individually or in the aggregate, result in
a Material Adverse Effect.

(z) KPMG LLP, who has certified certain financial statements of the Company and
its consolidated Subsidiaries and delivered their report with respect to the
audited consolidated financial statements and schedules included in the
Disclosure Package and the Final Circular, are independent public accountants
with respect to the Company within the meaning of the Act and the applicable
published rules and regulations thereunder.

(aa) (i) Ernst & Young LLP (Aberdeen, Scotland), who has audited the statements
of revenues and direct operating expenses for each of the three years ended
December 31, 2011 with respect to the Alba Property purchased in the COP
Acquisition (as defined below) incorporated by reference in the Disclosure
Package and the Final Circular, are independent auditors with respect to the COP
Assets under Rule 101 of the American Institute of Certified Public Accountants’
Code of Professional Conduct and its interpretations and (ii) Ernst & Young LLP,
who has reviewed financial statements of Company and its consolidated
Subsidiaries which are in the Disclosure Package and the Final Circular and
incorporated by reference therein, are independent public accountants with
respect to the Company within the meaning of the Act and the applicable
published rules and regulations thereunder.

(bb) Each of the Company and its Subsidiaries has filed all tax returns that are
required to be filed or has requested extensions thereof (except in any case in
which the failure so to file would not have a Material Adverse Effect and except
as set forth in or contemplated in the Disclosure Package and the Final Circular
(exclusive of any amendment or supplement thereto)) and has paid all taxes
required to be paid by it and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such assessment, fine or penalty that is currently being contested in
good faith or as would not have a Material Adverse Effect, except as set forth
in or contemplated in the Disclosure Package and the Final Circular (exclusive
of any amendment or supplement thereto).

(cc) No labor problem or dispute with the employees of the Company or any of its
Subsidiaries exists, or to the best knowledge of the Endeavour Parties, is
threatened or imminent, and the Endeavour Parties are not aware of any existing
or imminent labor disturbance by the employees of any of the Company’s or its
Subsidiaries’ principal suppliers, contractors or customers, that would have a
Material Adverse Effect, except as set forth in or contemplated in the
Disclosure Package and the Final Circular (exclusive of any amendment or
supplement thereto).

(dd) Netherland, Sewell & Associates, Inc., who issued a report with respect to
the Company’s oil and natural gas reserves as of December 31, 2011, 2010 and
2009 and with respect to the oil and

 

6



--------------------------------------------------------------------------------

natural gas reserves of the COP Assets as of December 31, 2011 and who has
delivered the letter referred to in Section 6(i) hereof, was, as of the date of
such report, and is, as of the date hereof, an independent petroleum engineer
with respect to the Company.

(ee) The estimates of net proved oil and gas reserves of the Company as of
December 31, 2011, 2010 and 2009 and of the COP Assets as of December 31, 2011
(the “proved reserve estimates”) and the estimates of net proved plus probable
oil and gas reserves of the Company and of the properties to be acquired in the
acquisition of assets (the “COP Assets”) pursuant to the sale and purchase
agreement between ConocoPhillips (U.K.) Limited, ConocoPhillips Petroleum
Limited, ConocoPhillips (U.K.) Lambda Limited and Endeavour Energy U.K. Limited,
dated as of December 23, 2011, as of December 31, 2011 (the “2P reserve
estimates”) contained in the Disclosure Package and the Final Circular were
prepared by or audited by Netherland, Sewell & Associates, Inc.; the proved
reserve estimates and the 2P reserve estimates of the Company and of the COP
Assets as of December 31, 2011 included in the Disclosure Package and the Final
Circular fairly reflect, in all material respects, the oil and gas reserves of
the Company and of the COP Assets as of the dates indicated therein and are in
accordance with the Commission guidelines applicable thereto applied on a
consistent basis throughout the periods involved.

(ff) The organizational documents of the Company and each of its Subsidiaries
have been duly authorized, executed and delivered by the Company or such
Subsidiary, as the case may be, and are enforceable against the respective
parties thereto in accordance with their terms (subject, as to the enforcement
of remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect, to
general principles of equity and public policy, applicable law relating to
fiduciary duties and indemnification and contribution and an implied covenant of
good faith and fair dealing).

(gg) The Company and each of its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are customary in the businesses in which they are engaged; all
policies of insurance insuring the Company or any of its Subsidiaries or their
respective businesses, assets, employees, officers and directors are in full
force and effect; the Company and its Subsidiaries are in compliance with the
terms of such policies and instruments in all material respects; and there are
no claims by the Company or any such Subsidiary under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause; neither the Company nor any such
Subsidiary has been refused any insurance coverage sought or applied for; and
neither the Company nor any of its Subsidiaries has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect except as set forth in or contemplated in the Disclosure Package
and the Final Circular (exclusive of any amendment or supplement thereto).

(hh) No Subsidiary is currently prohibited, directly or indirectly, from paying
any dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock (or corresponding equity interest), from repaying to
the Company any loans or advances to such Subsidiary from the Company or from
transferring any of such Subsidiary’s property or assets to the Company or any
other Subsidiary of the Company, except as described in or contemplated by the
Disclosure Package and the Final Circular (exclusive of any amendment or
supplement thereto).

(ii) The Company and its Subsidiaries possess all licenses, certificates,
permits and other authorizations issued by all applicable authorities necessary
to conduct their respective businesses, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such license, certificate, authorization or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect, except as set forth in or
contemplated in the Disclosure Package and the Final Circular (exclusive of any
amendment or supplement thereto).

 

7



--------------------------------------------------------------------------------

(jj) The Company and each of its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company and the Subsidiaries’ internal controls
over financial reporting are effective and the Endeavour Parties are not aware
of any material weakness in their internal control over financial reporting.

(kk) The Company and its Subsidiaries maintain “disclosure controls and
procedures” (as such term is defined in Rule 13a-15(e) under the Exchange Act);
such disclosure controls and procedures are effective.

(ll) None of the Endeavour Parties has taken, directly or indirectly, any action
designed to or that would constitute or that could reasonably be expected to
cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Notes and the Guarantees.

(mm) Since June 30, 2012, none of the Company or any of its Subsidiaries has
sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, investigation, order or
decree, otherwise than as set forth or contemplated in the Disclosure Package
and the Final Circular. Except as disclosed in the Disclosure Package and the
Final Circular (or any amendment or supplement thereto), subsequent to the
respective dates as of which such information is given in the Disclosure Package
and the Final Circular (or any amendment or supplement thereto), (i) none of the
Company or any of its Subsidiaries has incurred any liability or obligation,
indirect, direct or contingent, or entered into any transactions, not in the
ordinary course of business, that, individually or in the aggregate, is material
to the Company and its Subsidiaries, taken as a whole, (ii) there has not been
any material change in the capitalization or material increase in the short-term
debt or long-term debt of the Company or any of its Subsidiaries and (iii) there
has not been any material adverse change, or any development involving,
individually or in the aggregate, a prospective material adverse change in or
affecting the general affairs, condition (financial or other), business,
prospects, assets or results of operations of the Company and its Subsidiaries.

(nn) The Company and its Subsidiaries are (i) in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received and are in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) have not received notice of any actual or
potential liability under any Environmental Law, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses or other approvals, or liability would not, individually or in the
aggregate, have a Material Adverse Effect, except as set forth in or
contemplated in the Disclosure Package and the Final Circular (exclusive of any
amendment or supplement thereto). Except as set forth in the Disclosure Package
and the Final Circular, neither the Company nor any of the Subsidiaries has been
named as a “potentially responsible party” under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended.

(oo) In the ordinary course of its business, the Company periodically reviews
the effect of Environmental Laws on the business, operations and properties of
the Company and its Subsidiaries, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws, or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review, the Company has reasonably
concluded that such associated costs and liabilities would not, singly or in the
aggregate, have a Material Adverse Effect, except as set forth in or
contemplated in the Disclosure Package and the Final Circular (exclusive of any
amendment or supplement thereto).

 

8



--------------------------------------------------------------------------------

(pp) None of the following events has occurred or exists: (i) a failure to
fulfill the obligations, if any, under the minimum funding standards of
Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan, determined without regard to any waiver of
such obligations or extension of any amortization period; (ii) an audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other federal or state governmental
agency or any foreign regulatory agency with respect to the employment or
compensation of employees by any of the Company or any of its Subsidiaries that
could have a Material Adverse Effect; (iii) any breach of any contractual
obligation, or any violation of law or applicable qualification standards, with
respect to the employment or compensation of employees by the Company or any of
its Subsidiaries that could have a Material Adverse Effect. None of the
following events has occurred or is reasonably likely to occur: (i) a material
increase in the aggregate amount of contributions required to be made to all
Plans in the current fiscal year of the Company and its Subsidiaries compared to
the amount of such contributions made in the most recently completed fiscal year
of the Company and its Subsidiaries; (ii) a material increase in the
“accumulated post-retirement benefit obligations” (within the meaning of
Statement of Financial Accounting Standards 106) of the Company and its
Subsidiaries compared to the amount of such obligations in the most recently
completed fiscal year of the Company and its Subsidiaries; (iii) any event or
condition giving rise to a liability under Title IV of ERISA that could have a
Material Adverse Effect; or (iv) the filing of a claim by one or more employees
or former employees of the Company or any of its Subsidiaries related to their
employment that could have a Material Adverse Effect. For purposes of this
paragraph, the term “Plan” means a plan (within the meaning of Section 3(3) of
ERISA) subject to Title IV of ERISA with respect to which the Company or any of
its Subsidiaries may have any liability.

(qq) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with any
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 relating to loans and Sections 302 and 906 relating to
certifications.

(rr) Neither the Company nor any of its Subsidiaries nor, to the knowledge of
the Endeavour Parties, any director, officer, agent, employee or Affiliate of
the Company or any of its Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Company, its
Subsidiaries and, to the knowledge of the Endeavour Parties, its Affiliates,
have conducted their businesses in compliance with the FCPA and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.

(ss) The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Endeavour Parties,
threatened.

 

9



--------------------------------------------------------------------------------

(tt) Neither the Company nor any of its Subsidiaries nor, to the knowledge of
the Endeavour Parties, any director, officer, agent, employee or Affiliate of
the Company or any of its Subsidiaries is currently subject to any sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Notes and the Guarantees, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

(uu) The Subsidiaries, after excluding Endeavour Operating and EEUK, did not,
individually or in aggregate, account for more than 10% of the consolidated net
income of the Company and its Subsidiaries for the year ended December 31, 2011.

(vv) The interactive data in eXtensbile Business Reporting Language included or
incorporated by reference in the Final Circular and the Disclosure Package
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

Any certificate signed by any officer of the Company or any Guarantor and
delivered to the Initial Purchaser or counsel for the Initial Purchaser in
connection with the offering of the Notes and the Guarantees shall be deemed a
representation and warranty by the Company or such Guarantor, as the case may
be, as to matters covered thereby, to the Initial Purchaser.

2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Company agrees to sell
to the Initial Purchaser, and the Initial Purchaser agrees to purchase from the
Company, at a purchase price of 105.730% of the principal amount thereof, plus
accrued interest, if any, from September 1, 2012 to the Closing Date, the Notes.

3. Delivery and Payment. Delivery of and payment for the Notes and the
Guarantees shall be made at 10:00 a.m., New York City time, on October 15, 2012,
or at such time on such later date not more than three Business Days after the
foregoing date as the Initial Purchaser shall designate, which date and time may
be postponed by agreement between the Initial Purchaser and the Company or as
provided in Section 9 hereof (such date and time of delivery and payment for the
Notes and the Guarantees being herein called the “Closing Date”). Delivery of
the Notes and the Guarantees shall be made to the Initial Purchaser against
payment by the Initial Purchaser of the purchase price thereof to or upon the
order of the Company by wire transfer payable in same-day funds. Delivery of the
Notes and the Guarantees shall be made by delivery of one or more certificates
in global form representing the Notes at such location as the Initial Purchaser
shall reasonably designate at least one Business Day in advance of the Closing
Date. The global certificates representing the Notes shall be registered in such
names and in such denominations as the Initial Purchaser may request not less
than two Business Days in advance of the Closing Date. The Company agrees to
have the Notes available for inspection, checking and packaging by the Initial
Purchaser or counsel for the Initial Purchaser at 80 Pine Street, New York, New
York 10005, not later than 5:00 p.m. on the Business Day prior to the Closing
Date.

4. Offering by the Initial Purchaser.

(a) The Initial Purchaser acknowledges that the Notes and the Guarantees have
not been and will not be registered under the Act and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons,
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Act.

(b) The Initial Purchaser represents and warrants to and agrees with the Company
that:

(i) it has not offered or sold, and will not offer or sell, any Notes or
Guarantees within the United States or to, or for the account or benefit of,
U.S. persons (x) as part of their distribution at any time or (y) otherwise
until 40 days after the later of the commencement of the offering and the date
of the closing of the offering except:

 

10



--------------------------------------------------------------------------------

(A) to those it reasonably believes to be “qualified institutional buyers” (as
defined in Rule 144A under the Act) or

(B) in accordance with Rule 903 of Regulation S;

(ii) neither it nor any person acting on its behalf has made or will make offers
or sales of the Notes in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States;

(iii) in connection with each sale pursuant to Section 4(b)(i)(A), it has taken
or will take reasonable steps to ensure that the purchaser of such Notes is
aware that such sale may be made in reliance on Rule 144A;

(iv) neither it, nor any of its Affiliates nor any person acting on its or their
behalf has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Notes;

(v) it is an “accredited investor” (as defined in Rule 501(a) of Regulation D);

(vi) it has complied and will comply with the offering restrictions requirement
of Regulation S; and

(vii) at or prior to the confirmation of sale of Notes (other than a sale of
Notes pursuant to Section 4(b)(i)(A) of this Agreement), it shall have sent to
each distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases Notes from it during the distribution compliance
period (within the meaning of Regulation S) a confirmation or notice to
substantially the following effect:

“The Notes covered hereby have not been registered under the U.S. Securities Act
of 1933 (the “Act”) and may not be offered or sold within the United States or
to, or for the account or benefit of, U.S. persons (i) as part of their
distribution at any time or (ii) otherwise until 40 days after the later of the
commencement of the offering and the date of closing of the offering, except in
either case in accordance with Regulation S or Rule 144A under the Act. Terms
used in this paragraph have the meanings given to them by Regulation S.”

5. Agreements. Each of the Endeavour Parties, jointly and severally, agrees with
the Initial Purchaser that:

(a) The Company will furnish to the Initial Purchaser and to counsel for the
Initial Purchaser, without charge, prior to the completion of the distribution
of the Notes by the Initial Purchaser (as determined by the Initial Purchaser),
as many copies of the Preliminary Circular and the Final Circular and any
amendments and supplements thereto as they may reasonably request.

(b) The Company will prepare a final term sheet, containing solely a description
of final terms of the Notes and the Guarantees and the offering thereof, in the
form approved by you and attached as Schedule I hereto.

(c) The Company will not amend or supplement the Disclosure Package or the Final
Circular, other than by filing documents under the Exchange Act that are
incorporated by reference therein,

 

11



--------------------------------------------------------------------------------

without the prior written consent of the Initial Purchaser; provided, however,
that prior to the completion of the distribution of the Notes by the Initial
Purchaser, the Company will not file any document under the Exchange Act that is
incorporated by reference in the Disclosure Package or the Final Circular
unless, prior to such proposed filing, the Company has furnished the Initial
Purchaser with a copy of such document for their review and the Initial
Purchaser has not reasonably objected to the filing of such document. The
Company will promptly advise the Initial Purchaser when any document filed under
the Exchange Act that is incorporated by reference in the Disclosure Package or
the Final Circular shall have been filed with the Commission.

(d) If at any time prior to the completion of the distribution of the Notes by
the Initial Purchaser, any event occurs as a result of which the Disclosure
Package or the Final Circular, as then amended or supplemented, would include
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made or the circumstances then prevailing, not misleading,
or if it should be necessary to amend or supplement the Disclosure Package or
the Final Circular to comply with applicable law, the Company will promptly
(i) notify the Initial Purchaser of any such event; (ii) subject to the
requirements of Section 5(c), prepare an amendment or supplement that will
correct such statement or omission or effect such compliance; and (iii) supply
any supplemented or amended Disclosure Package or Final Circular to the Initial
Purchaser and counsel for the Initial Purchaser without charge in such
quantities as they may reasonably request.

(e) Without the prior written consent of the Initial Purchaser, the Company has
not given and will not give to any prospective purchaser of the Notes any
written information concerning the offering of the Notes other than materials
contained in the Disclosure Package, the Final Circular or any other offering
materials prepared by the Initial Purchaser.

(f) The Company will arrange, if necessary, for the qualification of the Notes
and the Guarantees for sale by the Initial Purchaser under the laws of such
jurisdictions as the Initial Purchaser may designate and will maintain such
qualifications in effect so long as required for the sale of the Notes and the
Guarantees; provided that in no event shall the Company be obligated to qualify
to do business in any jurisdiction where it is not now so qualified or to take
any action that would subject it to service of process in suits, other than
those arising out of the offering or sale of the Notes and the Guarantees, in
any jurisdiction where it is not now so subject. The Company will promptly
advise the Initial Purchaser of the receipt by the Company of any notification
with respect to the suspension of the qualification of the Notes and the
Guarantees for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.

(g) During the period from the Closing Date until one year after the Closing
Date, without the prior written consent of the Initial Purchaser, the Company
will not, and will not permit any of its Affiliates to, resell any of the Notes
which constitute “restricted securities” under Rule 144 under the Act that have
been reacquired by any of them, other than a transaction registered under the
Act.

(h) None of the Company, its Affiliates, or any person acting on its or their
behalf will, directly or indirectly, make offers or sales of any security, or
solicit offers to buy any security, under circumstances that would require the
registration of the Notes or the Guarantees under the Act.

(i) None of the Company, its Affiliates, or any person acting on its or their
behalf will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Notes; and each of them will comply with the
offering restrictions requirement of Regulation S.

(j) None of the Company, its Affiliates, or any person acting on its or their
behalf will engage in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with any offer or sale of the
Notes in the United States.

 

12



--------------------------------------------------------------------------------

(k) For so long as any of the Notes are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Act, the Company,
during any period in which it is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act or it is not exempt from such reporting
requirements pursuant to and in compliance with Rule 12g3-2(b) under the
Exchange Act, will provide to each holder of such restricted securities and to
each prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Act. This
covenant is intended to be for the benefit of the holders, and the prospective
purchasers designated by such holders, from time to time of such restricted
securities.

(l) The Company will cooperate with the Initial Purchaser and use commercially
reasonable efforts to permit the Notes to be eligible for clearance and
settlement through The Depository Trust Company.

(m) Each of the Notes will bear the legend contained in “Transfer Restrictions”
in the Preliminary Circular and the Final Circular for the time period and upon
the other terms stated therein.

(n) The Company will not for a period of 90 days following the Execution Time
without the prior written consent of the Initial Purchaser offer, sell, contract
to sell, pledge, otherwise dispose of, enter into any transaction which is
designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the Company or any Affiliate of the Company or any
person in privity with the Company or any Affiliate of the Company), directly or
indirectly, or announce the offering, of any debt securities issued or
guaranteed by the Company (other than the Notes and the Guarantees).

(o) None of the Endeavour Parties will take, directly or indirectly, any action
designed to, or that would constitute or that could reasonably be expected to,
cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Notes.

(p) The Endeavour Parties will apply the net proceeds from the sale of the Notes
and the Guarantees in the manner described in each of the Disclosure Package and
the Final Circular under the heading “Use of Proceeds.”

(q) The Company agrees to pay the costs and expenses relating to the following
matters: (i) the preparation of the Registration Rights Agreement and the
issuance of the Notes and the Guarantees and the fees of the Trustee (including
related fees and expenses of any counsel to the Trustee); (ii) the preparation,
printing or reproduction of the Preliminary Circular and the Final Circular and
each amendment or supplement to either of them; (iii) the printing (or
reproduction) and delivery (including postage, air freight charges and charges
for counting and packaging) of such copies of the Preliminary Circular and the
Final Circular, and all amendments or supplements to either of them, as may, in
each case, be reasonably requested for use in connection with the offering and
sale of the Notes and the Guarantees; (iv) the preparation, printing,
authentication, issuance and delivery of certificates for the Notes and the
Guarantees; (v) any stamp or transfer taxes in connection with the original
issuance and sale of the Notes and the Guarantees; (vi) the printing (or
reproduction) and delivery of this Agreement, any blue sky memorandum and all
other agreements or documents printed (or reproduced) and delivered in
connection with the offering of the Notes and the Guarantees; (vii) any
registration or qualification of the Notes and the Guarantees for offer and sale
under the securities or blue sky laws of the several states (including filing
fees and the reasonable fees and expenses of counsel for the Initial Purchaser
relating to such registration and qualification); (viii) the transportation and
other expenses incurred by or on behalf of Company representatives in connection
with presentations to prospective purchasers of the Notes and the Guarantees;
(ix) the fees and expenses of the Company’s accountants and the fees and
expenses of counsel (including local and special counsel) for the Company;
(x) the rating of the Notes and the Exchange Notes; (xi) the performance of the
Endeavour

 

13



--------------------------------------------------------------------------------

Parties’ obligations under the Registration Rights Agreement; (xii) all expenses
and application fees incurred in connection with the approval of the Notes for
book-entry transfer by DTC; (xiii) all fees and expenses incurred in connection
with creating and perfecting the security interest and/or lien in the collateral
contemplated in the Security Documents, including without limitation lien search
fees and filing and recording fees and similar taxes; and (xiv) all other costs
and expenses incident to the performance by the Endeavour Parties of their
obligations hereunder.

(r) The Endeavour Parties acknowledge and agree that to the fullest extent
permitted by applicable law or regulation the Initial Purchaser may offer and
sell the Notes to or through any of their respective affiliates, including,
without limitation, to its affiliate, Credit Suisse Securities (Europe) Limited,
and that any such affiliate may offer and sell the Notes purchased by it to or
through the Initial Purchaser.

6. Conditions to the Obligations of the Initial Purchaser. The obligations of
the Initial Purchaser to purchase the Notes and the Guarantees shall be subject
to the accuracy of the representations and warranties of the Endeavour Parties
contained herein at the Execution Time and the Closing Date (except to the
extent such representations and warranties expressly relate to a specific
earlier date (in which case such representations and warranties shall be true
and correct as of such specified earlier date)), to the accuracy of the
statements of the Endeavour Parties made in any certificates pursuant to the
provisions hereof, to the performance by the Endeavour Parties of their
obligations hereunder and to the following additional conditions:

(a) The Company shall have requested and caused Vinson & Elkins LLP, counsel for
the Endeavour Parties, to furnish to the Initial Purchaser (i) an opinion, dated
the Closing Date, and addressed to the Initial Purchaser, in a form
substantially consistent with the opinions delivered to the initial purchasers
with respect to the Existing Notes on February 23, 2012, (ii) a U.S. collateral
opinion, dated the Closing Date, in form and substance reasonably satisfactory
to the Initial Purchaser and (iii) a U.K. collateral opinion, dated the Closing
Date, in a form and substance reasonably satisfactory to the Initial Purchaser

(b) The Initial Purchaser shall have received the collateral opinion of De Brauw
Blackstone Westbroek, opining as to the law of Netherlands, dated the Closing
Date, in a form and substance reasonably satisfactory to the Initial Purchaser.

(c) The Initial Purchaser shall have received the opinion of Woodburn and Wedge,
opining as to the law of Nevada, addressed to the Initial Purchaser and dated
the Closing Date, in form substantially consistent with the opinion delivered to
the initial purchasers with respect to the Existing Notes on February 23, 2012.

(d) The Initial Purchaser shall have received from Cahill Gordon & Reindel LLP,
counsel for the Initial Purchaser, such opinion or opinions, dated the Closing
Date and addressed to the Initial Purchaser, with respect to the issuance and
sale of the Notes and the Guarantees, the Indenture, the Registration Rights
Agreement, the Disclosure Package, the Final Circular (as amended or
supplemented at the Closing Date) and other related matters as the Initial
Purchaser may reasonably require, and the Company shall have furnished to such
counsel such documents as they reasonably request for the purpose of enabling
them to pass upon such matters.

(e) The Company shall have furnished to the Initial Purchaser certificates of
each of the Endeavour Parties, signed by (x) the Chairman of the Board or the
President and (y) the principal financial or accounting officer of each of the
Endeavour Parties, dated the Closing Date, to the effect that the signers of
such certificate have carefully examined the Disclosure Package and the Final
Circular and any supplements or amendments thereto, as well as each electronic
road show used in connection with the offering of the Notes, and this Agreement
and that:

(i) the representations and warranties of the Endeavour Parties in this
Agreement are true and correct on and as of the Closing Date with the same
effect as if made on the Closing

 

14



--------------------------------------------------------------------------------

Date (except to the extent such representations and warranties expressly relate
to a specific earlier date (in which case such representations and warranties
shall be true and correct as of such specified earlier date)), and the Endeavour
Parties have complied with all the agreements and satisfied all the conditions
on their part to be performed or satisfied hereunder at or prior to the Closing
Date; and

(ii) since the date of the most recent financial statements included in the
Disclosure Package and the Final Circular (exclusive of any amendment or
supplement thereto), there has been no Material Adverse Effect, except as set
forth in or contemplated in the Disclosure Package and the Final Circular
(exclusive of any amendment or supplement thereto).

(f) On the date hereof, the Initial Purchaser shall have received from KPMG LLP,
independent registered public accounting firm for the Company, a “comfort
letter” dated the date hereof addressed to the Initial Purchaser, in form and
substance reasonably satisfactory to the Initial Purchaser, covering the
financial information in the Disclosure Package and other customary matters. In
addition, on the Closing Date, the Initial Purchaser shall have received from
such accountants, a “bring-down comfort letter” dated the Closing Date addressed
to the Initial Purchaser, in form and substance reasonably satisfactory to the
Initial Purchaser, in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover the financial information in the Final
Circular and any amendment or supplement thereto and (ii) procedures shall be
brought down to a date no more than 3 days prior to the Closing Date.

(g)(i) On the Closing Date, the Initial Purchaser shall have received from
Ernst & Young LLP (Aberdeen, Scotland), independent auditors for the Alba
Properties purchased in the COP Acquisition, separate “comfort letters” dated
the Closing Date addressed to the Initial Purchaser and Credit Suisse (Europe)
Limited, in form and substance reasonably satisfactory to the Initial Purchaser
and Credit Suisse (Europe) Limited, covering the financial information with
respect to the Alba Properties purchased in the COP Acquisition in the
Disclosure Package and other customary matters and (ii) the Initial Purchaser
shall have received from Ernst & Young LLP, independent registered public
accounting firm for the Company, (A) on the date hereof, a “comfort letter”
dated the date hereof addressed to the Initial Purchaser, in form and substance
reasonably satisfactory to the Initial Purchaser, covering the financial
information in the Disclosure Package and other customary matters and (B) on the
Closing Date, the Initial Purchaser shall have received from such accountants, a
“bring-down comfort letter” dated the Closing Date addressed to the Initial
Purchaser, in form and substance reasonably satisfactory to the Initial
Purchaser, in the form of the “comfort letter” delivered on the date hereof,
except that (i) it shall cover the financial information in the Final Circular
and any amendment or supplement thereto and (ii) procedures shall be brought
down to a date no more than 3 days prior to the Closing Date.

(h) Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Disclosure Package (exclusive of any amendment or
supplement thereto) and the Final Circular (exclusive of any amendment or
supplement thereto), there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (e) or (f) of this
Section 6; or (ii) any Material Adverse Effect, the effect of which, in any case
referred to in clause (i) or (ii) above, is, in the sole judgment of the Initial
Purchaser, so material and adverse as to make it impractical or inadvisable to
proceed with the offering or delivery of the Notes as contemplated in the
Disclosure Package and the Final Circular (exclusive of any amendment or
supplement thereto).

(i) Subsequent to the Execution Time, there shall not have been any decrease in
the rating of any of the Company’s debt securities by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 3(a)(2) under
the Exchange Act) or any notice given of any intended or potential decrease in
any such rating or of a possible change in any such rating that does not
indicate the direction of the possible change.

 

15



--------------------------------------------------------------------------------

(j) Netherland, Sewell & Associates, Inc. shall have delivered to you on the
date hereof and on the Closing Date, letters in form and substance reasonably
satisfactory to you, stating, as of the date hereof and as of the Closing Date
the conclusions and findings of such firm with respect to the oil and gas
reserves of the Company and its Subsidiaries.

(k) The Company shall have executed and delivered an officer’s certificate
pursuant to Section 2.13 of the Indenture, an opinion of counsel addressed to
the Trustee with respect thereto and an authentication order for the Notes.

(l) The Endeavour Parties shall have executed and delivered the Registration
Rights Agreement, in form and substance reasonably satisfactory to the Initial
Purchaser, and the Initial Purchaser shall have received executed copies
thereof.

(m) The Notes shall be eligible for clearance and settlement through DTC.

(n) Prior to the Closing Date, the Company shall have furnished to the Initial
Purchaser such further information, certificates and documents as the Initial
Purchaser may reasonably request.

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Initial Purchaser and
counsel for the Initial Purchaser, this Agreement and all obligations of the
Initial Purchaser hereunder may be canceled at, or at any time prior to, the
Closing Date by the Initial Purchaser. Notice of such cancellation shall be
given to the Company in writing or by telephone or facsimile confirmed in
writing.

The documents required to be delivered by this Section 6 will be delivered at
the office of counsel for the Initial Purchaser, at 80 Pine Street, New York,
New York 10005 at 9:00 a.m., New York time, on the Closing Date.

7. Reimbursement of Expenses. If the sale of the Notes and the Guarantees
provided for herein is not consummated because any condition to the obligations
of the Initial Purchaser set forth in Section 6 hereof is not satisfied, because
of any termination pursuant to Section 10 hereof or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof other than by reason of a default by the
Initial Purchaser, the Company will reimburse the Initial Purchaser on demand
for all expenses (including reasonable fees and disbursements of counsel) that
shall have been incurred by it in connection with the proposed purchase and sale
of the Notes and the Guarantees.

8. Indemnification and Contribution.

(a) Each of the Endeavour Parties, jointly and severally, agrees to indemnify
and hold harmless the Initial Purchaser, the directors, officers, employees,
Affiliates and agents of the Initial Purchaser and each person who controls the
Initial Purchaser within the meaning of either the Act or the Exchange Act
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Act, the Exchange Act or
other U.S. federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages or liabilities or actions in
respect thereof arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Preliminary Circular, the
Disclosure Package, the Final Circular, any Issuer Written Information or any
other written information used by or on behalf of the Endeavour Parties in
connection with the offer or sale of the Notes and the Guarantees (including,
without limitation, any road show used in connection with the offer or sale of
the Notes and the Guarantees), or in any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and agrees to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim,

 

16



--------------------------------------------------------------------------------

damage, liability or action; provided, however, that the Endeavour Parties will
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made in the Preliminary
Circular, the Disclosure Package, the Final Circular or such other written
information, or in any amendment thereof or supplement thereto, in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of the Initial Purchaser through the Initial Purchaser specifically for
inclusion therein. This indemnity agreement will be in addition to any liability
that the Endeavour Parties may otherwise have.

(b) The Initial Purchaser agrees to indemnify and hold harmless the Endeavour
Parties, each of their directors, each of their officers, and each person who
controls the Endeavour Parties within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity to the Initial
Purchaser, but only with reference to written information relating to the
Initial Purchaser furnished to the Company by or on behalf of the Initial
Purchaser through the Initial Purchaser specifically for inclusion in the
Preliminary Circular, the Disclosure Package or the Final Circular (or in any
amendment or supplement thereto). This indemnity agreement will be in addition
to any liability that the Initial Purchaser may otherwise have. The Company
acknowledges that (i) the statements set forth in the last paragraph of the
cover page regarding delivery of the Notes and (ii) under the heading “Plan of
Distribution,” (A) the sentences related to concessions, and (B) the sentences
related to stabilization, syndicate covering transactions and penalty bids in
the Preliminary Circular and the Final Circular constitute the only information
furnished in writing by or on behalf of the Initial Purchaser for inclusion in
the Preliminary Circular, the Disclosure Package or the Final Circular or in any
amendment or supplement thereto.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel, retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest; (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party; (iii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action; or (iv) the
indemnifying party shall authorize the indemnified party in writing to employ
separate counsel at the expense of the indemnifying party. An indemnifying party
will not, without the prior written consent of the indemnified parties, settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Endeavour Parties and the Initial Purchaser severally
agree to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending any loss, claim, damage, liability

 

17



--------------------------------------------------------------------------------

or action) (collectively “Losses”) to which any of the Endeavour Parties and the
Initial Purchaser may be subject in such proportion as is appropriate to reflect
the relative benefits received by the Endeavour Parties on the one hand and by
the Initial Purchaser on the other from the offering of the Notes; provided,
however, that in no case shall the Initial Purchaser be responsible for any
amount in excess of the purchase discount or commission applicable to the Notes
purchased by the Initial Purchaser hereunder. If the allocation provided by the
immediately preceding sentence is unavailable for any reason, the Endeavour
Parties and the Initial Purchaser severally shall contribute in such proportion
as is appropriate to reflect not only such relative benefits but also the
relative fault of the Endeavour Parties on the one hand and the Initial
Purchaser on the other in connection with the statements or omissions that
resulted in such Losses, as well as any other relevant equitable considerations.
Benefits received by the Endeavour Parties shall be deemed to be equal to the
total net proceeds from the offering (before deducting expenses) received by the
Company, and benefits received by the Initial Purchaser shall be deemed to be
equal to the total purchase discounts and commissions. Relative fault shall be
determined by reference to, among other things, whether any untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information provided by the Company on the one hand
or the Initial Purchaser on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Endeavour Parties and the Initial
Purchaser agree that it would not be just and equitable if contribution were
determined by pro rata allocation or any other method of allocation that does
not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls the Initial Purchaser within the meaning of either the Act or the
Exchange Act and each director, officer, employee, Affiliate and agent of the
Initial Purchaser shall have the same rights to contribution as the Initial
Purchaser, and each person who controls any of the Endeavour Parties within the
meaning of either the Act or the Exchange Act and each officer and director of
the Endeavour Parties shall have the same rights to contribution as the
Endeavour Parties, subject in each case to the applicable terms and conditions
of this paragraph (d).

9. [Reserved].

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Initial Purchaser by notice given to the Company prior to
delivery of and payment for the Notes, if at any time prior to such time
(i) trading in the Company’s common stock shall have been suspended by the
Commission or the New York Stock Exchange or trading in securities generally on
the New York Stock Exchange shall have been suspended or limited or minimum
prices shall have been established on such exchange, (ii) a banking moratorium
shall have been declared either by U.S. federal or New York State authorities;
or (iii) there shall have occurred any outbreak or escalation of hostilities,
declaration by the United States of a national emergency or war or other
calamity or crisis the effect of which on financial markets is such as to make
it, in the sole judgment of the Initial Purchaser, impractical or inadvisable to
proceed with the offering or delivery of the Notes as contemplated in the
Disclosure Package and the Final Circular (exclusive of any amendment or
supplement thereto).

11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Endeavour
Parties or their officers and of the Initial Purchaser set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Initial Purchaser or the Endeavour
Parties or any of the indemnified persons referred to in Section 8 hereof, and
will survive delivery of and payment for the Notes. The provisions of Sections 7
and 8 hereof shall survive the termination or cancellation of this Agreement.

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Initial Purchaser, will be mailed, delivered or
telefaxed to Credit Suisse Securities (USA) LLC, Eleven Madison Avenue, New
York, New York 10010-3029, Attention: LCD-IBD, with a copy to Cahill Gordon &
Reindel LLP, 80 Pine Street, New York, New York 10005, Attention: Doug Horowitz,
Esq.; or, if sent to any of the Endeavour Parties, will be mailed, delivered or
telefaxed to J. Michael Kirksey (fax no.: (813) 307-8794) and confirmed to it at
811 Main Street, Suite 2100, Houston, TX 77002, Attention: Chief Financial
Officer.

 

18



--------------------------------------------------------------------------------

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the indemnified persons
referred to in Section 8 hereof and their respective successors, and no other
person will have any right or obligation hereunder.

14. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Endeavour Parties and the
Initial Purchaser, or any of them, with respect to the subject matter hereof.

15. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

16. Jurisdiction. Each of the Endeavour Parties hereby agrees that any suit,
action or proceeding against the Endeavour Parties brought by the Initial
Purchaser, the directors, officers, employees and agents of the Initial
Purchaser, or by any person who controls the Initial Purchaser, arising out of
or based upon this Agreement or the transactions contemplated hereby may be
instituted in any State or U.S. federal court in The City of New York and County
of New York, and waives any objection which it may now or hereafter have to the
laying of venue of any such proceeding, and irrevocably submits to the
non-exclusive jurisdiction of such courts in any suit, action or proceeding.

17. Waiver of Jury Trial. Each of the Endeavour Parties hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

18. No Fiduciary Duty. Each of the Endeavour Parties hereby acknowledges that
(a) the purchase and sale of the Notes pursuant to this Agreement is an
arm’s-length commercial transaction between the Endeavour Parties, on the one
hand, and the Initial Purchaser and any Affiliate through which it may be
acting, on the other, (b) the Initial Purchaser is acting as principal and not
as an agent or fiduciary of the Endeavour Parties and (c) the Company’s
engagement of the Initial Purchaser in connection with the offering and the
process leading up to the offering is as independent contractors and not in any
other capacity. Furthermore, each of the Endeavour Parties agrees that it is
solely responsible for making its own judgments in connection with the offering
(irrespective of whether the Initial Purchaser has advised or is currently
advising any of the Endeavour Parties on related or other matters). Each of the
Endeavour Parties agrees that they will not claim that the Initial Purchaser has
rendered advisory services of any nature or respect, or owe an agency, fiduciary
or similar duty to the Endeavour Parties, in connection with such transaction or
the process leading thereto.

19. Waiver of Tax Confidentiality. Notwithstanding anything herein to the
contrary, purchasers of the Notes (and each employee, representative or other
agent of a purchaser) may disclose to any and all persons, without limitation of
any kind, the U.S. tax treatment and U.S. tax structure of any transaction
contemplated herein and all materials of any kind (including opinions or other
tax analyses) that are provided to the purchasers of the Notes relating to such
U.S. tax treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

20. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

21. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

22. Definitions. The terms that follow, when used in this Agreement, shall have
the meanings indicated.

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

19



--------------------------------------------------------------------------------

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York or Houston, Texas.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commission” shall mean the Securities and Exchange Commission.

“Credit Suisse” shall mean Credit Suisse Securities (USA) LLC.

“Disclosure Package” shall mean collectively (i) the Preliminary Circular, as
amended or supplemented at the Execution Time, (ii) the Preliminary Supplement,
as amended or supplemented at the Execution Time, (iii) the final term sheet
prepared pursuant to Section 5(b) hereto and in the form attached as Schedule I
hereto and (iii) any Issuer Written Information.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Execution Time” shall mean 11:45 a.m., New York City time, on October 10, 2012.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

“Issuer Written Information” shall mean any writings in addition to the
Preliminary Circular that the parties expressly agree in writing to treat as
part of the Disclosure Package.

“Regulation D” shall mean Regulation D under the Act.

“Regulation S” shall mean Regulation S under the Act.

“Regulation S-X” shall mean Regulation S-X under the Act.

“Subsidiaries” shall mean the subsidiaries of the Company set forth on Exhibit
21.1 to the Company’s Annual Report on Form 10-K for the year ended December 31,
2011.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

 

20



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the Initial Purchaser.

 

Very truly yours, ENDEAVOUR INTERNATIONAL CORPORATION By:   /s/ J. Michael
Kirksey Name:   J. Michael Kirksey Title:   Authorized Signatory ENDEAVOUR
OPERATING CORPORATION By:   /s/ J. Michael Kirksey Name:   J. Michael Kirksey
Title:   Authorized Signatory ENDEAVOUR ENERGY NEW VENTURES, INC. By:   /s/ J.
Michael Kirksey Name:   J. Michael Kirksey Title:   Authorized Signatory END
MANAGEMENT COMPANY By:   /s/ J. Michael Kirksey Name:   J. Michael Kirksey
Title:   Authorized Signatory

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby

confirmed and accepted as of the

date first above written.

 

CREDIT SUISSE SECURITIES (USA) LLC By:   /s/ Randy Bayless Name:   Randy Bayless
Title:   Managing Director

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Endeavour International Corporation

12% First Priority Notes due 2018

October 10, 2012

Pricing Supplement dated October 10, 2012 to the Preliminary Offering Circular
dated October 10, 2012 of Endeavour International Corporation. This Pricing
Supplement is qualified in its entirety by reference to the Preliminary Offering
Circular. The information in this Pricing Supplement supplements the Preliminary
Offering Circular and supersedes the information in the Preliminary Offering
Circular to the extent it is inconsistent with the information in the
Preliminary Offering Circular. Capitalized terms used in this Pricing Supplement
but not defined herein have the meanings given to them in the Preliminary
Offering Circular.

 

Issuer:

Endeavour International Corporation (the “Company”)

 

Guarantees:

Existing and future domestic subsidiaries of the Company

 

Security Description:

12% First Priority Notes due 2018

 

Aggregate Principal Amount Offered:

$54,000,000

 

Maturity:

March 1, 2018

 

Coupon:

12.000%

 

Offering Price:

109.000% plus accrued interest from September 1, 2012

 

Yield to Worst:

9.436%

 

Spread to Benchmark Treasury:

887 bps

 

Benchmark Treasury:

0.875% due February 28, 2017

 

Gross Proceeds:

$58,860,000

 

Net Proceeds (before expenses):

$57,094,200

 

Interest Payment Dates:

March 1 and September 1, beginning on March 1, 2013

 

Record Dates:

February 15 and August 15 of each year

 

Change of Control:

Upon the occurrence of a “change of control” the Company must offer to
repurchase the notes at 101% of the principal amount of the notes, plus accrued
and unpaid interest to the date of repurchase.

 

Optional Redemption:

Beginning on March 1, 2015, the Company may redeem some or all of the notes at
the redemption prices listed in the table below, together with any accrued and
unpaid interest on the notes to the date of redemption.

 

Year

   Percentage  

2015

     106.000 % 

2016

     103.000 % 

2017 and thereafter

     100.000 % 



--------------------------------------------------------------------------------

Optional Redemption with Equity Proceeds:

In addition, at any time prior to March 1, 2015, the Company may redeem up to
35% of the notes of each series from the proceeds of certain sales of its equity
securities at 112.000% of the principal amount, plus accrued and unpaid
interest, if any, to the date of redemption, if at least 65% of the aggregate
principal amount of the notes issued under the indenture remains outstanding
after such redemption and the redemption occurs within 180 days after the date
of the closing of such equity offering.

 

Redemption at Make-Whole Premium:

Prior to March 1, 2015, the Company may redeem some or all of the notes at a
price equal to the sum of the principal amount thereof, plus the Make Whole
Premium at the redemption date, together with any accrued and unpaid interest to
the date of redemption.

 

  “Make Whole Premium” means, with respect to a note at any time, the greater of
(1) 1.0% of the principal amount of such note and (2) the excess, if any, of
(a) the present value at such time of (i) the redemption price of such note at
March 1, 2015 (such redemption price being set forth in the table appearing
under the caption “— Optional Redemption”), plus (ii) any required interest
payments due on such note through March 1, 2015 (except for currently accrued
and unpaid interest), computed using a discount rate equal to the Treasury Rate
at such time plus 50 basis points, discounted to the redemption date on a
semiannual basis (assuming a 360-day year consisting of twelve 30-day months),
over (b) the principal amount of such note.

 

  “Treasury Rate” means, as of any redemption date, the weekly average yield to
maturity as of such redemption date of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15(519) which has become publicly available at least two
Business Days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the redemption date to March 1, 2015; provided,
however, that if such period is not equal to the constant maturity of a United
States Treasury security for which a weekly average yield is given, the Company
shall obtain the Treasury Rate by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury securities for which such yields are given, except that if the period
from the redemption date to March 1, 2015 is less than one year, the weekly
average yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year shall be used. The Company will (a) calculate the
Treasury Rate on the second Business Day preceding the applicable redemption
date and (b) on or prior to such redemption date file with the trustee an
officers’ certificate setting forth the Make Whole Premium and the Treasury Rate
and showing the calculation of each in reasonable detail.



--------------------------------------------------------------------------------

Trade Date:

October 10, 2012

 

Settlement Date:

October 15, 2012 (T+3)

 

Distribution:

Rule 144A with registration rights.

 

CUSIP/ISIN Numbers:

144A: 29259G AF8/ US29259GAF81

 

Ratings:1

Caa1 / CCC+

 

Initial Purchaser:

Credit Suisse Securities (USA) LLC

This Pricing Supplement is strictly confidential and has been prepared by the
Issuer solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Circular. This Pricing Supplement is
personal to each offeree and does not constitute an offer to any other person or
the public generally to subscribe for or otherwise acquire the securities.
Please refer to the Preliminary Offering Circular, as modified by this Pricing
Supplement, for a complete description of the securities.

The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act, and this communication is only being distributed to
such persons.

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or solicitation in such jurisdiction.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

 

1 

Note: A security rating is not a recommendation to buy, sell or hold securities
and should be evaluated independently of any other rating. Each rating is
subject to revision or withdrawal at any time by the assigning rating
organization.



--------------------------------------------------------------------------------

SCHEDULE II

GUARANTORS

Endeavour Operating Corporation

Endeavour Energy New Ventures, Inc.

END Management Company

Schedule II



--------------------------------------------------------------------------------

SCHEDULE III

FOREIGN QUALIFICATIONS

 

     Good Standing Endeavour International Corporation    Texas Endeavour
Operating Corporation    Alabama    Louisiana    Montana    New Mexico   
Pennsylvania    Texas Endeavour Energy New Ventures, Inc.    Texas END
Management Company    None Endeavour Energy UK    None

Schedule III